OPINIÓN DISIDENTE DE LOS SRES.
JUECES PRESIDENTE HERNANDEZ Y ASOCIADO AUDREY.
No ’ podemos estar conformes con la resolución dictada en el día de hoy en el caso arriba expresado confirmando nota recurrida del Registrador de la Propiedad de Guayama.
Fúndase la mayoría de los jueces de esta corte al dictar tal resolución en que, penetrando en el fondo de los hechos a que se refiere el presente caso, se hace forzoso concluir que está envuelta en los mismos la venta de un bien inmueble perteneciente en parte a un menor o por lo menos el recono-cimiento por un menor de la venta de un bien inmueble veri-ficada en vida por su padre sin haberse obtenido para ello la autorización judicial de la corte de distrito competente, y como consecuencia establece la conclusión de falta de juris-dicción de la Corte Municipal de Cayey para conocer del. caso por ser la corte de distrito la que debió intervenir, en el mismo.
.Aceptamos como base de disensión la relación de hechos consignada en la opinión del tribunal.
La Corte Municipal de Cayey tenía jurisdicción, para co.- - *431nocer de la demanda qne le fué presentada por Gabriel Gar-cía Rivera contra Antolina Santiago en propia representa-ción y en la de sn bijo menor de edad Eleuterio Fretó sobre otorgamiento de escritura de condominio vendido al deman-dante por Jaime Fretó y Méndez, cansante de los demanda-dos, por la suma de $100, sin qne llegara a otorgarse el docu-mento publico correspondiente, pues la sección 4a. de la ley para reorganizar el sistema judicial de Puerto Rico, apro-bada en 10 de marzo de 1904, ordena que el juez municipal creado por dicba ley, además de .ejercer todas las funciones que anteriormente correspondían a los jueces de paz y jueces municipales, tendrá jurisdicción en todos los asuntos civiles que se, promuevan en su distrito basta la suma de $500, inte-reses inclusive. No es necesario que la reclamación verse sobre cantidad en metálico cierta y determinada; basta que sea valuable o tasable el interés del pleito. Ferraioli v. El Registrador de Ponce, 21 D. P. R. 503; Sabathié y Pinace et al. v. El Registrador de Ponce, decidido en 16 de diciembre de 1915.
Dicba jurisdicción no es concurrente con la de los jueces de distrito, sino exclusiva, como así lo bemos ya resuelto en los casos de Lowande v. Garcia et al., 12 D. P. R. 302; Bras v. Rivera, 12 D. P. R. 395; González v. Pirazzi, 16 D. P. R. 7; Hernández Mena v. Blanco et al., 22 D. P. R. 773, y González v. Rosado, decidido en 23 de julio de 1915. Y también es propia, sin que bajo concepto alguno tengan necesida'd los jueces municipales de recurrir a las cortes de distrito para completarla.
No establece la ley la excepción de que en el caso de que los asuntos civiles se promuevan contra menores de edad y esté envuelta en ellos la venta o enajenación de bienes inmue-bles pertenecientes a dichos menores, deban llevarse aquéllos a las cortes de distrito, aunque su cuantía sea inferior a la de $500. Ubi lex non distinguit, nec nos distinguere debemus.
Si se aceptara el criterio que inspira la resolución dictada, tendría que llegarse también como consecuencia lógica a la *432conclusión de que, reclamado judicialmente el pago de una suma de dinero inferior a $500 a menores de edad, y dictada sentencia contra éstos, cesaría la jurisdicción de la corte municipal si diclia sentencia Rubiera de ejecutarse mediante embargo y venta de bienes inmuebles de aquellos menores. La jurisdicción de las cortes municipales no sería completa en los' juicios contra menores sobre reclamación de dinero siempre que en la ejecución de la sentencia estuviera envuelta la enajenación de fin. bien inmueble o derecho real, infrin-giéndose entonces la regla general de procedimiento de que los jueces o cortes que tienen competencia para conocer del pleito, la tienen también para la ejecución de la sentencia.
La sección 4a. de la ley ya citada de 10 de marzo de 1904, no ha sido derogada o modificada en el particular a que se refiere por la Ley No. 33 de 9 de marzo de 1911, pues como ya dijimos al resolver el caso de Flores v. El Registrador de la Propiedad de Guayama, 19 D. P. R. 1020, esta ley al deter-minar las formalidades' que han de llenarse para la venta de bienes de menores de edad, se refiere a las ventas que se ges-tionen voluntariamente por la representación de los menores,' pero no a las ventas ordenadas por la autoridad judicial para la ejecución de sentencias contra menores.
Es claro que la doctrina establecida por nuestra resolu-ción en el caso de Flores v. El Registrador de la Propiedad de Guayama, sólo es aplicable cuando una corte con plena jurisdicción sobre la materia, dicta sentencia contra deman-dados menores de edad, y como en. el presente caso la Corte Municipal de Cayey, según hemos dicho, tenía plena juris-dicción sobre la materia del juicio por razón de su cuantía, es obvio que la sentencia que dictó era válida, y válida fué también la escritura que en cumplimiento de la misma se otorgó, y cuya inscripción fué' denegada por el Registrado! de Guayama.
Nuestra resolución en el caso de Avilés v. El Registrador de la Propiedad de Aguadilla, 17 D. P. R. 960, no escuda la resolución de que estamos disintiendo. En dicho caso se trata *433de una venta o ratificación de venta de nn bien inmueble otorgada por la representación de un menor de edad, volun-tariamente sin mediar juicio alguno.
Ni por el registrador recurrido, ni por la mayoría de la corte, se fia levantado la cuestión de si en el presente caso hay envuelta transacción -sobre ‘un bien inmueble pertene-ciente a un menor; y, por tanto, nos abstenemos de considerar si puede estimarse que hubo o nó verdadera transacción con arreglo al artículo 1711 del Código Civil, y si, en caso.afirma-' tivo, era o nó necesaria en esa transacción la intervención de la corte de distrito, atendido el 2o. apartado del artículo 1712 de dicho código. La mayoría de la corte funda únicamente su resolución en que la materia en el caso de G-arcía Rivera envolvía la ratificación de la venta de un bien inmueble, y, en su consecuencia, no era la corte municipal sino la corte de distrito la que tenía jurisdicción.
Por las razones expuestas, opinamos que procede la revo-cación de la nota recurrida.